Name: 2014/431/EU: Commission Implementing Decision of 26 June 2014 concerning formats for reporting on the national programmes for the implementation of Council Directive 91/271/EEC (notified under document C(2014) 4208)
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  documentation;  deterioration of the environment;  environmental policy;  economic geography;  construction and town planning
 Date Published: 2014-07-04

 4.7.2014 EN Official Journal of the European Union L 197/77 COMMISSION IMPLEMENTING DECISION of 26 June 2014 concerning formats for reporting on the national programmes for the implementation of Council Directive 91/271/EEC (notified under document C(2014) 4208) (2014/431/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (1), and in particular Article 17(4) thereof, Whereas: (1) Member States are required to draw up reports concerning their national programmes for the implementation of Directive 91/271/EEC and shall, if necessary, provide the Commission by 30 June every two years with an update of the information on the basis of formats drawn up by the Commission. (2) The Union is committed to maximising the benefits of Union environment legislation by improving implementation, including by ensuring that the public has access to clear information showing how it is being implemented. Systems which actively disseminate such information should be put in place at national level, and should be complemented with a Union level overview of individual Member States' performance (2). (3) The Commission, in its Communication on the European Citizens' Initiative Water and sanitation are a human right! Water is a public good, not a commodity (3) committed to making information on urban waste water more accessible for citizens, in particular through streamlined and transparent data management and dissemination. (4) The modifications introduced by this Decision build on the pilot exercise establishing a Structured Implementation and Information Framework as part of the Commission's efforts to develop a simple, clear, stable and predictable regulatory framework for businesses, workers and citizens, with the aim to reduce administrative burden and increase transparency (4). (5) The formats adopted by Commission Decision 93/481/EEC (5) require revision taking into consideration the need for simplification and increased transparency, the reduction of administrative burden and new approaches to data management and reporting. That Decision should therefore be replaced. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 18 of Directive 91/271/EEC, HAS ADOPTED THIS DECISION: Article 1 The formats for reporting on the national programmes for the implementation of Directive 91/271/EEC provided for in the Annex are adopted. Article 2 Decision 93/481/EEC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 June 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 135, 30.5.1991, p. 40. (2) Decision No 1386/2013/EU of the European Parliament and of the Council of 20 November 2013 on a General Union Environment Action Programme to 2020 Living well, within the limits of our planet (OJ L 354, 28.12.2013, p. 171). (3) COM(2014) 177 final. (4) COM(2012) 746 final. (5) Commission Decision 93/481/EEC of 28 July 1993 concerning formats for the presentation of national programmes as foreseen by Article 17 of Council Directive 91/271/EEC (OJ L 226, 7.9.1993, p. 23). ANNEX PROGRAMME FOR THE IMPLEMENTATION OF THE DIRECTIVE 91/271/EEC Table 1 Basic Information Member State: Date of reporting: Reference date used for identification of non-compliance or pending deadlines (Tables 2 and 3): Name of the Contact Person for reporting (1): Institution: Street: Post Code: City: Phone: Email: Any other remark: Member State: Table 2 A  Collecting systems or IAS (2) of agglomerations of 2 000 p.e. and larger than 2 000 p.e. not compliant at the reference date Basic Data on the Agglomeration Article 3 collecting systems and IAS measure(s) ID of the agglomeration (3) Name of the agglomeration Status of the agglomeration Identified reason(s) for non compliance Measure(s) foreseen to reach compliance with Article 3 (collecting systems and IAS) Date or expected date for completion of preparatory measures for the collecting system or IAS (planning, design, procurement, consents as required at MS level, etc.) (4) Start date or expected start date for works on the collecting systems or IAS Expected date of completion of the collecting system or IAS works Forecast investment cost for the collecting system or IAS (as in the national plan) Name of EU fund planned to be used to complete the collecting system or IAS (if any) (5) Amount of (planned) EU funds likely to be requested to complete the collecting system or IAS (if any) Any relevant comment on collecting system or IAS Not compliant (NC) (mm/yyyy) (mm/yyyy ) (mm/yyyy ) EUR EUR NC NC B  Collecting systems or IAS of agglomerations of 2 000 p.e. and larger than 2 000 p.e. for which pending deadlines existed (6) at the reference date Basic Data on the Agglomeration Article 3 collecting systems or IAS measure(s) ID of the agglomeration (7) Name of the agglomeration Status of the agglomeration Measure(s) foreseen to reach compliance with Article 3 (collecting systems and IAS) Date or expected date for completion of preparatory measures for the collecting system or IAS (planning, design, procurement, consents as required at MS level, etc.) (8) Start date or expected start date for works on the collecting systems or IAS Expected date of completion of the collecting system or IAS works Forecast investment cost for the collecting system or IAS (as in the national plan) Name of EU fund planned to be used to complete the collecting system or IAS (if any) (9) Amount of (planned) EU funds likely to be requested to complete the collecting system or IAS (if any) Any relevant comment on collecting system or IAS Pending Deadlines (PD) (mm/yyyy) (mm/yyyy ) (mm/yyyy ) EUR EUR PD PD Member State: Table 3 A  Urban waste water treatment plants (UWWTP) of agglomerations of 2 000 p.e. and larger than 2 000 p.e. not compliant at the reference date (10) Basic Data on the UWWTP UWWTPs Articles 4, 5 and 7 (11) measure(s) ID of the UWWTP (12) Name of the UWWTP ID(s) of the agglomeration(s) served Name(s) of the agglomeration(s) served Status of the UWWTP Identified reason(s) for non-compliance Measure(s) to reach compliance needed for UWWTP Load entering the UWWTP at the expected date of compliance (as planned) Organic design capacity UWWTP (as planned) Type of treatment UWWTP (as planned) Date or expected date of completion of preparatory measures (planning, design, etc.) (13) Date or expected start date for works Date or expected date of completion of works Expected date of compliance (12 months of samples) Forecast cost investment needed for the UWWTP (as in the national plan) Name of EU fund planned to be used (if any) (14) Amount of (planned) EU funding needed Any relevant comment on UWWTP Not compliant (NC) E.g. inadequate design/obsolescence/new requirements/ increase of the load/faulty operation/.. p.e. p.e. 1, 2, 3-N, 3-P, 3-microbiology, 3-other (mm/yyyy ) (mm/yyyy ) (mm/yyyy ) (mm/yyyy ) EUR EUR NC NC B  Urban waste water treatment plants of agglomerations of 2 000 p.e. and larger than 2 000 p.e. for which pending deadlines existed (15) at the reference date (16) Basic Data on the UWWTP UWWTPs article 4, 5 and 7 measure(s) ID of the UWWTP (17) Name of the UWWTP ID(s) of the agglomeration(s) served Name(s) of the agglomeration(s) served Status of the UWWTP Measure(s) to reach compliance needed for UWWTP Load entering the UWWTP at the expected date of compliance (as planned) Organic design capacity UWWTP (as planned) Type of treatment UWWTP (as planned) Date of expected date of completion of preparatory measures (planning, design, etc.) (18) Date or expected start date for works Date or expected date of completion of works Expected date of compliance (12 months of samples) Forecast cost investment needed for the UWWTP (as in the national plan) Name of EU fund planned to be used UWWTP (if any) (19) Amount of (planned) EU funding needed Any relevant comment on UWWTP Pending Deadlines (PD) p.e. p.e. 1, 2, 3-N, 3-P, 3-microbiology, 3-other (mm/yyyy ) (mm/yyyy ) (mm/yyyy ) (mm/yyyy ) EUR EUR PD PD Member State: Table 4 Current and expected total organic design capacity and investment costs at national level Period covered Current and expected situation Current or expected total organic design capacity of all UWWTPs at the end of the period Current or expected investment costs of the collecting systems (new and renewal) Current or expected investment costs of the treatment plants (new and renewal) Current/Expected p.e. million EUR (21) million EUR (21) from 1 January xxxx to end xxxx (20) Current from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected from 1 January xxxx to end xxxx Expected Member State: Table 5 Other issues to be considered for drafting the national programme Relevant information, if any, should be provided as free text (22) Topic Presence in the programme Status of the National Programme When was the NP established and when was, if necessary, the last update? Has the NP been adopted as a legally binding instrument? If affirmative, which one? How long the NP is intended to run for? ¦ Main drivers What are the main drivers in the NP: reaching compliance, ensuring maintenance and renewal, etc? Is it possible to have a break down of the associated costs for each? ¦ Relations with other pieces of EU legislation To what extent have the actions in the NP been included in the relevant River Basin Management Plans under Directive 2000/60/EC of the European Parliament and of the Council (23)? Notwithstanding sensitive areas designated under Directive 91/271/EEC, does the NP include actions triggered by the protected areas referred to by Annex IV to Directive 2000/60/EC (bathing waters, Natura 2000, shellfish, drinking water...)? If yes, please describe these actions. Has the NP been subject to an assessment under Directive 2001/42/EC of the European Parliament and of the Council (24)? If yes, please give details. Does the NP have links with progressive reduction of discharges, emissions and losses of priority substances and the cessation or phasing-out of discharges, emissions and losses of the priority hazardous substances (Article 4 of Directive 2000/60/EC)? If yes, describe the actions. Does the NP have links with Directive 2008/56/EC of the European Parliament and of the Council (25) (e.g. decrease of marine litter) ? If yes, please give details. Does the NP have links with International Conventions or Commissions ? If yes, please describe the links. Is there any action foreseen to design additional sensitive areas under Annex II.A(c) to Directive 91/271/EEC? If yes, describe these actions? Is there any action foreseen to apply more stringent treatment to comply with Article 4.3 or 5.3 and Annex I.B.4 to Directive 91/271/EEC? If yes, please give details? ... Use of EU funds What is the forecast amount of EU Funds for the implementation of the actions in the NP? what is the breakdown of EU funds used? ... Information systems Is the NP published online? Where? Is there any system online allowing for the tracking of the implementation of the NP on a regular basis? Please give details. ¦ Other requirements of Directive 91/271/EEC Is any action considered necessary to ensure sufficient performance of UWWTP under all normal climatic conditions (Article 10 and Annex I.B) ? Is any action foreseen to reduce storm water overflows (Article 3.2 and Annex I.A)? Is any action foreseen to implement Article 7? Is any action foreseen to promote the reuse of treated wastewater (Article 12.1)? Is any action foreseen to implement Article 14 regarding sludge management? Is any action foreseen to reduce industrial waste water discharges to collecting systems to ensure compliance with the requirements of Annex I.C? ... Other Give details of any ongoing or planned research with regard to innovative developments in sanitation policy. Are there any EU funds used in this respect? (1) Personal data (name, phone, etc.) will be registered according to Article 2(b) of the Regulation (EC) No 45/2001 of the European Parliament and of the Council (OJ L 8, 12.1.2001, p. 1). (2) Individual systems or Appropriate Systems (Article 3.1 of the Directive). (3) Same ID of the agglomeration used for reporting under Article 15(4). (4) Only necessary if the construction of the collecting system or IAS has not started at the reference date. (5) E.g. European Regional Development Fund (ERDF), Cohesion fund (CF), European Investment Bank (EIB) Loan, European Bank for reconstruction and Development (EBRD) loan, Environmental Protection and Energy Efficiency Fund (EPEEF), European Social Fund (ESF), ¦ (6) Including those deadlines set by the Accession Treaties (7) Same ID of the agglomeration used for reporting under Article 15(4). (8) Only necessary if the construction of the collecting system or IAS has not started at the reference date. (9) E.g. European Regional Development Fund (ERDF), Cohesion fund (CF), European Investment Bank (EIB) Loan, European Bank for reconstruction and Development (EBRD) loan, Environmental Protection and Energy Efficiency Fund (EPEEF), European Social Fund (ESF), ¦ (10) Information on individual plant level of agglomerations of more than 10 000 p.e., as regard the lack of nitrogen or phosphorus removal, is not required according to the Directive for sensitive areas where it can be shown that the minimum percentage of reduction of the overall load entering all urban waste water treatment plants in that area is at least 75 % for total phosphorus and at least 75 % for total nitrogen at the reference date. (11) Article 7 refers only to agglomerations of less than 10 000 p.e. which discharge to coastal waters. (12) Same ID of the UWWTP used for reporting under Article 15(4). (13) Only necessary if the construction of the UWWTP has not started at the reference date. (14) E.g. European Regional Development Fund (ERDF), Cohesion fund (CF), European Investment Bank (EIB) Loan, European Bank for reconstruction and Development (EBRD) loan, Environmental Protection and Energy Efficiency Fund (EPEEF), European Social Fund (ESF), ¦ (15) Including those deadlines set by the Accession Treaties or by the definition of new sensitive areas (Article 5). (16) Information on individual plant level of agglomerations of more than 10 000 p.e., as regard the lack of nitrogen or phosphorus removal, is not required according to the Directive for sensitive areas where it can be shown that the minimum percentage of reduction of the overall load entering all urban waste water treatment plants in that area is at least 75 % for total phosphorus and at least 75 % for total nitrogen at the reference date. (17) Same ID of the UWWTP used for reporting under Article 15(4). (18) Only necessary if the construction of the UWWTP has not started at the reference date. (19) E.g. European Regional Development Fund (ERDF), Cohesion fund (CF), European Investment Bank (EIB) Loan, European Bank for reconstruction and Development (EBRD) loan, Environmental Protection and Energy Efficiency Fund (EPEEF), European Social Fund (ESF), ¦ (20) Choose the last known period or year. (21) Indicate euros in current price giving reference date (in mm/yyyy) and whether VAT included or not. (22) E.g an existing national programme is considered as a response to Table 5 request. (23) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (24) Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment (OJ L 197, 21.7.2001, p. 30). (25) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19).